



COURT OF APPEAL FOR ONTARIO

CITATION: Goderich-Exeter Railway Company
    Limited v. Shantz Station Terminal Ltd., 2021 ONCA 20

DATE: 20210112

DOCKET: C67132

Huscroft, Zarnett and Coroza
    JJ.A.

BETWEEN

Goderich-Exeter Railway Company Limited

Plaintiff (Appellant)

and

Shantz Station Terminal Ltd. and
    Parrish and Heimbecker Limited

Defendants (Respondents)

George Karayannides, for the appellant

Forrest Hume, Monika Gehlen and Robert
    Reynolds, for the respondents

Heard: in writing

On
    appeal from the judgment of Justice Catrina D. Braid of the Superior Court of
    Justice, dated May 31, 2019 with reasons reported at 2019 ONSC 1914, and from a
    costs order, dated September 9, 2019 with reasons reported at 2019 ONSC 5192.

COSTS ENDORSEMENT

[1]

The respondents are awarded their costs of the
    appeal in the sum of $60,000, inclusive of disbursements and applicable taxes.

Grant
    Huscroft J.A.
B. Zarnett J.A.
S. Coroza J.A.


